Case 8:11-cv-00485-AG-RAO Document 871 Filed 01/27/20 Page 1 of 3 Page ID #:24289



                                                                              FILED
                                                                               JAN 27 2020
                          UNITED STATES COURT OF APPEALS
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT


   LISA OSTELLA and LISA LIBERI,                     No. 18-56652

                  Plaintiffs-Appellants,             D.C. No.
                                                     8:11-CV-00485-AG-RAO
      v.                                             Central District of California,
                                                     Santa Ana
   ORLY TAITZ, et al.,
                                                     ORDER
                  Defendants-Appellees.


           The court is of the unanimous opinion that the facts and legal argument are

  adequately presented in the briefs and record, and the decisional process would not

  be significantly aided by oral argument.

           Therefore, this matter is ordered submitted on the briefs and record without

  oral argument on February 14, 2020 in Pasadena, California. Fed. R. App. P.

  34(a)(2). Appellants’ motion for an order prohibiting recording of oral argument

  (Docket Entry No. 113) is denied as moot.

           Appellants’ requests for judicial notice (Docket Entry Nos. 20, 48, 91, 92) are

  denied. The exhibits to these motions are not germane to adjudicating the issues

  appellants raise on appeal. Appellants have also failed to demonstrate “extraordinary

  circumstances” warranting supplementing the appellate record with
Case 8:11-cv-00485-AG-RAO Document 871 Filed 01/27/20 Page 2 of 3 Page ID #:24290




  these materials. See Barilla v. Ervin, 886 F.2d 1514, 1521 n.7 (9th Cir. 1989) (citing

  Ross v. Kemp, 785 F.2d 1467, 1474 (11th Cir. 1986)), overruled on other grounds

  by Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174 (9th Cir. 1996). Appellees’

  respective motions to strike documents (Docket Entry Nos. 93, 94) are denied as

  moot.

          Appellants’ motions to strike the answering briefs and supplemental excerpts

  of record (Docket Entry Nos. 68, 69) are denied.



                                                     FOR THE COURT:

                                                     MOLLY C. DWYER
                                                     CLERK OF COURT


                                                     By: Omar Cubillos
                                                     Deputy Clerk
                                                     Ninth Circuit Rule 27-7
Case 8:11-cv-00485-AG-RAO Document 871 Filed 01/27/20 Page 3 of 3 Page ID #:24291




                                        2
